department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date uil memorandum for sherri wilder from subject associate area_counsel attn louis jack cc sb ln george masnik chief cc psi legislation reversing hoffman v connell our control no frev-114229-00 you asked for our comments regarding the allowance of a state_death_tax_credit under sec_2011 with respect to california estate_tax paid pursuant to california assembly bill reversing the result in hoffman v connell cal app 4th cal rptr 2d cal ct app we have been informed that the comptroller of the state of california has taken the position that ab applies retroactively to estates of decedent’s dying before date and a notice_of_deficiency will issued on the authority of ab where qtip property is excluded from the california tax_base as discussed below we believe a credit should be allowed under sec_2011 for state death_tax paid pursuant to the legislation with respect to estates of decedents dying prior to date the date of enactment under sec_2011 in computing the federal estate_tax each estate is allowed as a credit subject_to certain limitations an amount equal to any estate inheritance legacy or succession_tax actually paid to any state under sec_2011 the allowable credit cannot exceed an amount determined using a table contained in that section sec_2016 generally provides that if any_tax claimed as a credit under sec_2011 is recovered from the state then the person receiving the refund must give notice to the service of the refund the service can redetermine the tax due to reflect the reduced credit at any time california imposes a pick-up_tax equal to the maximum federal estate_tax credit allowable under sec_2011 in hoffman v connell the court concluded that qualified_terminable_interest_property qtip included in the federal gross_estate under sec_2044 is not subject_to california estate_tax in response to this decision the california legislature enacted ab on date amending of the california revenue and taxation code to subject all property included in the federal gross_estate of a decedent or transferor to california estate_tax although the bill does not contain an effective date for this provision the bill as enacted provides in part as follows sec_1 the legislature finds and declares all of the following a it is and always has been the intent of the legislature in enacting the california estate_tax law chapters and of the statutes of to implement the intent of section of the revenue and taxation code adopted by proposition initiative statute date and that california be entitled to collect the maximum allowable_amount of the credit_for_state_death_taxes allowable under the federal estate_tax law that is attributable to property located in california b despite this requirement an appellate court decision has held that under california property law certain transfers included in a decedent’s gross_estate under the federal estate_tax law are not subject_to tax under the california estate_tax law because the decedent under california law was not the owner c the legislature expressly declares that this appellate court decision is contrary to the legislature’s intent and the amendments made by this act are intended to clarify what the legislature declares was and continues to be the law the question presented is whether ab applies retroactively such that a sec_2011 state_death_tax_credit is allowable for california estate_tax paid with respect to qtip property if the decedent died before the enactment of the statute as noted above in ab the legislature expressly states that the estate_tax provisions were intended to entitle the state to collect the maximum amount allowable as the federal credit_for_state_death_taxes attributable to california property that hoffman v connell is contrary to legislative intent and that the statutory amendment made by ab was and continues to be the law in 36_f3d_332 4th cir aff’g tcmemo_1993_41 the fourth circuit in affirming the tax_court held that under virginia law a statement by the general assembly that the statute at issue was declaratory of existing law clearly evidenced the legislative intent that the statute apply retroactively and therefore the statute was to be applied retroactively for tax purposes the fourth circuit noted that the general assembly can only make law and cannot declare what the existing law is however the court concluded that under virginia law the legislature has the power to enact retroactive legislation and generally it is valid if the legislative intent is plainly manifest that the statute is to have a retroactive effect and if the statute does not have the effect of impairing the obligation of a contract and is not destructive of vested rights the fourth circuit as well as the tax_court concluded that the legislature’s statement that the statute is declaratory of existing law was sufficient to satisfy the virginia standard for retroactive application the california courts have acknowledged the legislature’s power to enact retroactive legislation see eg allen v franchise tax board p 2d there is no provision in the constitution forbidding retroactive effect of tax measures in proper cases holmes v mccolgan cal 2d generally a statute is not to be construed so as to have retroactive effect unless the intent that it is to be retroactive clearly appears from the statute itself estate of potter v chambers p initially we note that hoffman v connell was decided by an intermediate appellate court and the california supreme court has not rendered an opinion on the issue presented in hoffman in the absence of a california supreme court decision on the issue it is not certain that ab did in fact change the law in any event we believe that estate of ridenour supports the position that the language used by the california legislature in sec_1 a - c of ab which is more detailed and explicit than that considered by the court in estate of ridenour can be viewed as clearly expressing the legislature’s intent that the statute apply retroactively to estates of decedents dying prior to date the date of enactment further we believe that retroactive application of the statute would be held to be constitutional as noted above the california supreme court has upheld as constitutional retroactive tax legislation applying the standards enunciated by the united_states supreme court see allen v franchise tax board p 2d the united_states supreme court has repeatedly upheld retroactive tax legislation provided the legislation is supported by a legitimate legislative purpose furthered by rational means 512_us_26 holding that tax legislation that retroactively corrected a perceived mistake in prior legislation was justified by a rational and legitimate legislative purpose see also 170_f3d_961 9th cir in this case the legislation is curative in nature as was the case in carlton further since the california estate_tax is a pick-up_tax equal to the allowable sec_2011 credit ab operates to allocate a portion of the total estate_tax liability that would be imposed in all events to the state of california thus as a practical matter the statute did not retroactively increase any estate’s total estate_tax burden we recognize that contrary arguments can be made and a taxpayer might challenge the retroactive application of the statute however under sec_2016 if any_tax claimed as a credit under sec_2011 is subsequently recovered from the state then the person receiving the refund must give notice to the service of the refund the service can redetermine the tax due to reflect the reduced credit at any time this provision will operate to protect the government in the event an estate pays the california estate_tax pursuant to ab and the payment is subsequently refunded see 29_tc_217 holding that under the predecessor to sec_2016 the statute_of_limitations is not a bar to collecting additional federal estate_tax resulting from a refund of state estate or inheritance_tax see also revrul_60_88 1960_1_cb_365 in summary for the reasons outlined above a credit should be allowed under sec_2011 for state death_tax paid pursuant to ab with respect to estates of decedents dying prior to date the date of enactment lane damazo of our office is familiar with this matter he can be reached at
